COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-454-CV

CITY OF SOUTHLAKE, TEXAS                                          APPELLANT

                                        V.

MICHAEL KENNY                                                       APPELLEE

                                    ----------

           FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered the parties’ “Agreed Motion To Dismiss Appeal.” It

is the court’s opinion that the motion should be granted; therefore, we dismiss

the appeal. See Tex. R. App. P. 42.1(a)(2), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                 PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: January 14, 2010




      1
           See Tex. R. App. P. 47.4.